DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 11/9/2020 has been entered. Claims 1-20 are 
presented for examination. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith et al. – 2018/0136167; herein after referred to as “Smith”) in view of Seidel et al. (Seidel et al. – 2012/0177166; herein after “Seidel”) and Baba et al. (Baba et al. – 2006/0032926; herein after “Baba”).
Regarding claims 8 and 13, Smith discloses a method, comprising: 
providing fuel rods 90 (Smith; par. 0021, 0028, 0057, 0058 – fuel rods with RFID 
sensors) with RFID sensors (Smith; par. 0021, 0028, 0057, 0058), 

the VCO’s elements around the dielectric substrate of the RFID device. 
	However, these claimed limitations are not new. Reference to Seidel is cited as an evidence showing the conventionality of fuel rod’s sensors having voltage control oscillator (Seidel; par. 0013, 0014, 0035, 0036, 0038 – voltage control oscillator, fuel rods 90, sensors, transmitting monitor parameters). Reference to Baba is cited as an evidence showing the conventionality of an RFID device having contact pads provided around a dielectric substrate. Specifically, Baba discloses an RFID chip device (Baba, figures 1 and 9, par. 0049, 0050, 0051, 0053, 0057, 0058, 0072, 0073 – IC chip 40, antenna pattern 30, chip pads 32, dielectric member 10 can have different geometric shapes such as cylindrical, spherical, prism, etc., transmit and receive RF data, which is provided on the front surface, back surface and side surface). 
	In light of the Seidel and Baba’s teachings, it would have been obvious to incorporate the RFID based sensor having contact pads, the dielectric substrate, and the specific contact pads arrangements as taught by Smith. The modifications allow the RFID sensor to transmit sensed parameters over a range of frequency which is well within the skill levels and expectations of an ordinary skilled artisan.  
Regarding claim 9, see the discussions regarding claim 8 in view of 
Smith/Seidel/Baba. Further, Smith/Seidel/Baba discloses the method of claim 8, wherein wirelessly transmitting the RF signal comprises wirelessly transmitting the RF signal to a radio-frequency identification (RFID) reader (Smith; par. 0021, 0028, 0057, 0058 – fuel rods with RFID sensors; Seidel; par. 0013, 0014, 0035, 0036, 0038 – voltage control oscillator, fuel rods 90, sensors, transmitting monitor parameters; Baba, figures 1 and 9, par. 0049, 0050, 0051, 0053, 0057, 0058, 0072, 0073 – IC chip 40, antenna pattern 30, chip pads 32, dielectric member 10, 
Regarding claim 10, see the discussions regarding claim 8 in view of 
Smith/Seidel/Baba. Further, Smith/Seidel/Baba discloses the method of claim 8, further comprising receiving electromagnetic energy at the sensing unit via a radio-frequency identification (RFID) transmitter.  
Regarding claim 11, see the discussions regarding claim 8 in view of 
Smith/Seidel/Baba. Further, Smith/Seidel/Baba discloses the method of claim 8, wherein receiving the output of the sensor comprises receiving at least one of a voltage and a current.  
Regarding claim 12, see the discussions regarding claim 8 in view of 
Smith/Seidel/Baba. Further, Smith/Seidel/Baba discloses the method of claim 8, further comprising: receiving the RF signal at an antenna; and conveying the RF signal from the antenna to a radio-frequency identification (RFID) reader.  
 	
Allowable Subject Matter
Claims 1-7 and 16-20 are allowed.
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose: 
i. a sensing unit, comprising: 
a substrate; 

a second conductive pad positioned on a second surface of the substrate, the second surface opposite the first surface; 
an inductive coil coupled between the first conductive pad and the second conductive pad; 
a third conductive pad positioned a third surface of the substrate and configured to couple to a sensor, the third surface adjacent each of the first surface and the second surface; and 
a fourth conductive pad positioned a fourth surface of the substrate and configured to couple to the sensor, the fourth surface adjacent each of the first surface and the second surface and opposite the third surface (claim 1, claims 2-7 dependent on claim 1).  

ii. a system, comprising: 
a dielectric substrate; 
a first conductive pad positioned on a first surface of the dielectric substrate; 
a second conductive pad positioned on a second, opposite surface of the dielectric 
substrate; 
an inductive coil coupled between the first conductive pad and the second conductive 
pad; 
a dielectric material positioned on: at least a portion of the first surface over the first conductive pad; and 
at least a portion of the second, opposite surface and over the second conductive pad and at least a portion of the inductive coil; a third conductive pad positioned on the dielectric material 
	ii. the system of claim 13, wherein the VCO comprises: a dielectric substrate; a first conductive pad positioned on a first surface of the dielectric substrate; a second conductive pad positioned on a second surface of the dielectric substrate; an inductive coil coupled between the first conductive pad and the second conductive pad; a third conductive pad positioned on a third surface of the dielectric substrate; and a fourth conductive pad positioned on a fourth surface of the dielectric substrate (claim 14, claim 15 depends on claim 14).  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/THIEN M LE/Primary Examiner, Art Unit 2887